DETAILED ACTION
This action is in response to communications filed on March 1st, 2021.
Claims 1-20 are hereby allowed.  
The present application claims priority to Republic of India application no. IN201841045970, filed on December 5th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on pages 4-9 of their response filed on March 1st, 2021, are persuasive.  Specifically, that the prior art of record (Malboubi) does not disclose providing a benchmark score and ore or more virtual appliance settings of the virtual appliance as inputs to a trained predictive model, and receiving a predicted performance value as an output from the trained predictive model.
Upon further search and consideration in the technology area of predicted and preventing performance lag in virtual appliances, no prior art was identified as inputting a benchmark score and virtual appliance settings into a trained predictive model, and then outputting a predicted performance value from the trained predictive model, after which either a notification is generated based on the predicted performance value, the virtual appliance is migrated between hosts, or the virtual appliance resources are modified.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal	Pat. Pub.	2011/0219372
Basso		Pat. Pub.	2015/0207667
Borthakur	Patent no.	9,356,883
Biemueller	Patent no.	9,600,774
Hotra		Pat. Pub.	2017/0322870
Danilov		Patent no.	9,880,870
Dow		Patent no.	9,928,100
Bafina		Pat. Pub.	2018/0157522
Bardhan	Pat. Pub.	2018/0241843
Kulshreshtha	Pat. Pub.	2018/0278496
Eicher		Patent no.	10,402,746
Mani		Pat. Pub.	2019/0286475
Hari		Pat. Pub.	2020/0089515
Cortez		Pat. Pub.	2020/0117494
Yudanov	Pat. Pub.	2020/0379914

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/21/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457